Title: From George Washington to Brigadier General Edward Hand, 7 February 1779
From: Washington, George
To: Hand, Edward

Sir
Head Quarters Middle Brook 7th Feby 1779

I have been favd with yours of the 9th 10th and 15th January with their several inclosures, which I have not had an opportunity of answering before.
Count Pulaski’s Legion being ordered by a Resolve of Congress of the 2d instant (Copy of which you have inclosed) to repair to South Carolina, be pleased to direct the Officer commanding the Infantry of the Legion to march immediately by the shortest Route to Lancaster, where he will meet orders for his future destination.
There is a small Corps under the immediate command of Capt. Schott, which formerly belonged to Colo. Armand’s old, and now attached to his new Corps. As they are unhappy in their situation on account of a disagreement in point of Rank, I have thought it best that they shall also march to the Southward with Pulaski’s Legion. You will therefore give Capt. Schott orders to march to Lancaster, where he will also find orders how to proceed.
Count Kokowski arrived in Philadelphia before the proceedings of the Court Martial held upon him. He has I beleive returned, or is about to return to Europe, and consequently you will have no more trouble with him. I fancy had he staid he would not have been able to have made the Man he abused reparation for his damages.
To replace the Corps beforementioned I have directed the Officer commanding the German Battalion now at Easton, to hold himself ready to obey your orders for marching. You will therefore order that Battalion to join you, except you think they may remain where they are till the approach of the Season for action, as they are more easily subsisted in their present quarters, than they will be at Minisink.
Although all thoughts of an Indian expedition are laid aside for the Winter, I do not kno⟨w⟩—but we may be induced to prosecute one in the Spring, should circumstances demand it, and th⟨e⟩ situation of Affairs on the Sea Coast admit of ⟨it.⟩ I would therefore have you be making every possib⟨le⟩ enquiry in the Course of this Winter, of those who are best informed, of the different Routes leading to the Country of the Six Nations by Land and Water—having particular regard to the distances—face of the Country and kind of navigation.
Colo. Butler need not at present be making any preparations at Wyoming. Should any operatio⟨ns⟩ be determined upon which are to be carried on by t⟨he⟩ Waters of the Susquehannah, perhaps building the necessary Boats lower down may be more proper, as it would not awaken the suspicions of the Enemy, and they can easily be carried up to any part of the River where they may be wanted.
I would not wish you to intrust any person with the true reason of making inquiry concerning the Routes to the Indian Country. Let it seem as if intended to satisfy your own curiosity. Be pleased to mark down the different accounts you receive and transmit them to me when you think they are sufficiently full—noting the names of the persons from whom you receive your information.
Upon a supposition that an Expedition will be carried into the Indian Country from Susquehannah, I should be glad to be informed where you think would be the most proper place to establish a Magazine for the supply of the troops destined for that service, having particular regard to the safety of the position. After having satisfied yourself as to the most probable Route, it will be well to have some place reconnoitered upon that Route to which we may advance a post for the security of the main Body, while they are assembling and preparing for their march.
Inclosed you have the General Orders of yesterday for the reinlistment of all men in the Continental Army who are only engaged for a limited time. Be pleased to have them published to the Troops under your command, and if the commanding Officers of Corps find any of their Men willing to accept of the terms, let them specify the number and send down an Officer for recruiting money. I am Sir Your most obt Servt
Go: Washington
P.S. Since writing the above I have determined that Capt. Schotts Corps shall remain where they are, as I find they occupy a small detached post.
